Citation Nr: 1141730	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for discoid lupus.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the claims, a June 2007 rating decision increased the rating for the Veteran's lupus to 30 percent disabling from the effective date of service connection and assigned separate ratings of 10 percent for each knee from the effective date of service connection.  These increases did not satisfy the Veteran's appeal.  

When this case was before the Board in January 2009, it was remanded for further development.  It has since been returned to the Board for further appellate action.

The issue of entitlement to service connection for Lyme disease has been raised by the record (in the Veteran's substantive appeal), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


REMAND

With respect to the Veteran's lupus claim, the Board notes that the report of an August 2009 VA examination indicates that the Veteran reported initially using a topical cream for treatment and that he was switched to a hydroxychloroquine pill approximately 3 months prior to the examination.  There is no later medical evidence of record indicating whether the Veteran has continued to take systemic medication for his lupus.  Since a higher rating of 60 percent is authorized if the disorder requires systemic treatment for the last 12 months, further development of the record is required before the Board decides this claim.   

The Board also finds that the Veteran's knee claims must be remanded for further development for compliance with the instructions in the January 2009 Board remand.  

As noted in the January 2009 remand, the Veteran reported significantly worsening symptoms related to his bilateral knee disability.  He also testified to his knees giving way.  The remand instructions requested, inter alia, that the examiner provide an opinion regarding any instability or subluxation of either knee, and that X-rays and knee joint movement tests against varying resistance be performed.  

In August 2009, the Veteran was afforded a VA examination of the knees, and there is a September 2009 addendum to that examination report.  The examiner, however, failed to address whether the Veteran had subluxation of the knees.  Further, it does not appear that the examiner tested the Veteran's bilateral knee joint movement against varying resistance as requested in the remand.  

The Court has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, the Board finds that another remand is necessary so that the development ordered in the Board's January 2009 remand may be accomplished. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development any outstanding medical records pertaining to post-service treatment or evaluation of the Veteran's lupus and bilateral knee disability, to include any more recent VA outpatient records and all outstanding VA records documenting the medications prescribed for the Veteran's lupus.

2.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and extent of all functional impairment due to his service-connected bilateral knee disability.  The claims folder must be made available to and reviewed by the examiner.

All indicated studies, including range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

To the extent possible, the examiner should distinguish the manifestations of the service-connected disabilities from those of any non service-connected disorders.

The examiner should also provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment from his discoid lupus.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

